         Case 1:20-cv-07122-AJN Document 21 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             12/10/2020


  Study Edge, LLC,

                        Plaintiff,
                                                                   20-cv-7122 (AJN)
                 –v–
                                                                        ORDER
  N.Y.C. Department of Education,

                        Defendant.


ALISON J. NATHAN, District Judge:

       As noted in Dkt. No. 18, the initial pretrial conference originally scheduled for December

18, 2020 is adjourned sine die.


       SO ORDERED.

Dated: December 10, 2020
       New York, New York
                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
